Citation Nr: 1541910	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-31 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for service-connected adenocarcinoma of the lung, from February 1, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Karl Truman, Esq.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.

This case came before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issues of entitlement to service connection for COPD (on a secondary basis) and PTSD have been raised by the record in an April 2013 Private Opinion Letter, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  [The letter also discussed ventral abdominal hernia and shingles but the representative indicated at a hearing in January 2014 that these were not, in fact, new claims.]  The Board does not have jurisdiction over any unadjudicated issues, so the claims of entitlement to service connection for COPD and PTSD (reopen) are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the RO's November 2011 rating decision that reduced his total disability rating for adenocarcinoma of the lung to a non-compensable rating.  His adenocarcinoma of the lung had been rated since April 25, 2003 as 100 percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Codes 6603 and 6619.  The original rating was based on the presence of a malignant neoplasm and subsequent surgical treatment of that condition.  See October 2003 Rating Decision.  In several subsequent rating decisions, the total disability rating was continued, after reevaluation pursuant to Diagnostic Code 6619, on the basis of the use of outpatient oxygen therapy or the severity of the Veteran's respiratory symptoms as determined by pulmonary function tests (PFTs).  See February 2004 Rating Decision ("A 100 percent evaluation is continued based upon your use of oxygen."); July 2006 Rating Decision (maintaining a 100 percent rating because "the most recent pulmonary functions test of 12-28-05 show[s] FEV1 to be 27 and FEV1/FVC to be 38").  However, the report on an April 2011 VA examination contained the opinion:  "PFT's show the majority of the poor pulmonary functioning is due to COPD with residual effect of lung cancer due to the missing R lower lobe in reduced FVC post surgery compared to pre surgery....Current PFT showing progression is related to COPD, not to lung cancer."

Based on this opinion, the RO proposed a reduction in the disability rating (from 100 percent to noncompensable) for the residuals of the Veteran's lung cancer (and related lobectomy).  See June 2011 Proposed Rating Decision.  The reduction was implemented in a November 2011 Rating Decision.  The Veteran appealed.

As part of the development subsequent to the appeal, the Veteran underwent a July 2012 VA examination which resulted in the opinion:  "The patient's COPD is primarily responsible for these lung function test results (PFTs)."  The VA examiner went on to explain that "there is no obvious respiratory impairment as a result of the adenocarcinoma (with removal of RLL) of the lung....[T]he patient's lung surgery for his cancer cannot be said to have caused respiratory impairment."

The Veteran contested the findings of the April 2011 and July 2012 examiners, including with a private physician's April 2013 opinion.  The private physician stated that "[t]he service-connected removal of significant portions of his right lung has caused hypoxia requiring supplemental oxygen and marked fatigue and significant interference with the activities of daily living."  He also opined that the lobectomy related to the Veteran's service-connected adenocarcinoma of the lung "aggravated his COPD and emphysema."

Most recently, an August 2014 VA examiner opined:  "Each condition (lobectomy and copd) plays an independent role in the decrease in overall respiratory function."  The examiner then discusses whether the lobectomy aggravated the Veteran's COPD.  The examiner referenced a June 2014 VA Pulmonary Consult which discussed the results of PFTs conducted that same day, stating:  "DLCO is reduced.  Compared to PFTs in 2011 FEV1 is improved.  There is decrease in lung volumes (down from 95% in 2011)."  Unfortunately, the actual test results are not included in the VA treatment records associated with the claims file.

The available medical evidence does not squarely address the questions relevant to the issue on appeal.  While there are various opinions indicating that the Veteran's lobectomy did not worsen his COPD, most of those opinions suggest that the lobectomy may have had some impact on his pulmonary functioning.  April 2011 VA Examination ("PFT's show the majority of the poor pulmonary functioning is due to COPD with residual effect of lung cancer due to the missing R lower lobe in reduced FVC post surgery compared to pre surgery") (emphasis added); July 2012 VA Examination ("The patient's COPD is primarily responsible for these lung function test results (PFTs).") (emphasis added); August 2014 VA Examination ("Each condition (lobectomy and copd) plays an independent role in the decrease in overall respiratory function."); see also April 2013 Private Opinion Letter ("removal of significant portions of his right lung has caused hypoxia requiring supplemental oxygen and marked fatigue and significant interference with the activities of daily living.").  

The Board finds that the medical evidence of record raises a serious question as to whether the Veteran's service-connected adenocarcinoma of the lung warrants a total disability rating, but the various opinions of record fail to resolve the determinative medical questions in this matter.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition versus a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability).

The Board notes that the RO has conducted significant development regarding the relationship between the Veteran's service-connected adenocarcinoma of the lung and his diagnosed chronic obstructive pulmonary disease (COPD), but has not adjudicated any claim of entitlement to service connection for COPD as secondary to the service-connected condition.  The medical questions relevant to this appeal are logically and legally distinct from, though similar to, the medical questions involved in determining entitlement to service connection for COPD on a secondary basis.

A remand is required to obtain an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (where VA has undertaken to provide an examination, the examination must be adequate).  The opinion should clearly and directly address:

* Whether the Veteran's service-connected lung condition causes any portion of the respiratory symptoms (e.g. reduced PFTs, shortness of breath, fatigue, etc.) documented in his treatment records and, if so and to the extent possible, what portion of those symptoms and impairments is caused by the service-connected condition; and

* Whether the currently-prescribed outpatient oxygen therapy is due, in whole or in any part, to symptoms or impairments caused by the service-connected adenocarcinoma of the lung, status post lobectomy.

In answering these questions, the examiner should discuss the various medical opinions of record, any medical literature the examiner deems pertinent, and the results of the available PFTs.  

It would also be helpful to the Board if the examiner commented on the post-surgery, April 2003 VA Discharge Summary which indicates that:  "He did require 2 1 of nasal cannula oxygen to keep his O2 saturations above 90; therefore home O2 was recommended."  Given that he did not require home oxygen prior to the surgery, but home oxygen was recommended after the lobectomy, it appears that, at least initially, the use of home oxygen may have been related to the lobectomy.  The various VA opinions of record do not address this and the Board is unable to determine on its own whether his current use of home oxygen is related, whether in full or in part, to the lobectomy.  The Board notes that, while the April 2013 Private Opinion Letter indicates the current use of home oxygen is related to the lobectomy, the VA opinions have cast considerable doubt on the rationale supporting that opinion.  See, e.g. August 2014 VA Examination ("The assertion that the lobectomy causes hyperexpansion and hyperinflation of the lungs is not anatomically sound.").

As discussed above, all available VA treatment records reflecting the results of PFTs, particularly including the PFTs performed in June 2014, should be associated with the electronic claims file to permit review by the examiner and adjudicators of all relevant and available medical evidence.  38 C.F.R. § 3.159(c)(2).

The Veteran's claim of entitlement to TDIU is inextricably intertwined with his claim of entitlement to restoration of his total disability rating for service-connected adenocarcinoma of the lung, so remand of the TDIU claim is also necessary.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims file any pertinent VA clinical records including those from the VAMC in Louisville, Kentucky for the period from June 2014 to the present, to include, if possible, the PFT results referred to in the June 2014 VA Pulmonary Consult.

2.  After obtaining updated treatment records and any other development deemed necessary, schedule the Veteran for a respiratory examination to assess the severity of his service-connected adenocarcinoma of the lung, status post lobectomy.  The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed or otherwise made available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner should address the following:

a.  Identify and describe the severity of the symptoms and functional impairments due to the Veteran's service-connected adenocarcinoma of the lung, status post lobectomy.  To the extent possible, the symptoms and functional impairments due to nonservice-connected respiratory conditions should be identified and separated from those due to the service-connected lung condition.

b.  State, if it is possible to do so without resort to speculation, which of the following ranges the Veteran's PFT results would fall within due solely to his service-connected adenocarcinoma of the lung, status post lobectomy:

(i)  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted.

(ii)  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted.

(iii) FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56- to 65-percent predicted.

(iv)  FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) of 66- to 80-percent predicted.

The range selected should be the lowest range, with (i) being the lowest and (iv) being highest, identified using any of the three criteria (i.e. FEV-1, FEV-1/FVC, or DLCO).  For example, if the examiner determines that FEV-1 would be less than 40 percent of the predicted value, FEV-1/FVC would be 56 to 70 percent, and DLCO would be 66- to 80-percent predicted, then range (i) should be selected.

c.  State, if it is possible to do so without resort to speculation, whether the currently-prescribed outpatient oxygen therapy is due, in whole or in any part, to symptoms or impairments caused by the service-connected adenocarcinoma of the lung, status post lobectomy.  An affirmative answer should be provided if he would require outpatient oxygen therapy for his service-connected lung condition alone or if the Veteran would not currently require such therapy but for his service-connected lung condition.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

It would be helpful if, in explaining the requested opinions, the examiner discusses the various medical opinions already of record, any medical literature the examiner deems pertinent, and the results of the available PFTs.

3.  After completing the above, and any other development deemed necessary, readjudicate, based on the entirety of the evidence, the Veteran's claims.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

